Exhibit 10.1

 

March 15, 2005

 

By Hand Delivery

 

Dr. Robert I. Rudko

PLC Medical Systems, Inc.

10 Forge Park

Franklin, MA  20238

 

Dear Bob:

 

You and PLC Medical Systems, Inc., a subsidiary of PLC Systems Inc. (the
“Company”), are parties to a letter agreement dated October 28, 2003 (the
“Letter Agreement”) that sets forth certain terms of your employment with the
Company.  In light of recent tax legislation, we have agreed to amend the Letter
Agreement as set forth below:

 

1.  Amendment and Restatement of Section 7(d).  Section 7(d) of the Letter
Agreement shall be replaced in its entirety with the following:

 

(d)                                 Any severance pay described in this
paragraph 7 shall be subject to all applicable taxes and withholdings, and shall
never exceed $385,000 gross plus the applicable amount contemplated by paragraph
7(c) hereof.  Any severance pay that you may receive shall be paid in equal
monthly installments over the twenty-four month period following the termination
of your employment.  The Company shall have the right to set off against any
severance pay that you may become eligible to receive under this paragraph 7 any
amounts you borrowed from or may otherwise owe to the Company.  Neither you nor
the Company shall have the right to accelerate or to defer the delivery of the
payments to be made under this Section 7; provided, however, that if you are a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”) and any of the payments to be made
to you under this Section 7 constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, then the commencement of the
delivery of any such payments will be delayed to the date that is 6 months after
your date of termination.

 

2.  Amendment and Restatement of Section 11.  Section 11 of the Letter Agreement
shall be replaced in its entirety with the following:

 

11.  Entire Agreement, Acknowledgements and Governing Law.  This letter
agreement, as amended, together with the Noncompetition Agreement, constitutes
the entire agreement regarding the terms and conditions of your continued
employment with the Company.  You acknowledge that this letter agreement, as
amended, together with the Noncompetition Agreement, supersedes any and all
prior understandings, whether written or oral, relating to the terms of your
employment, including without limitation the Amended Key Employee Agreement
between you and PLC Systems Inc. dated as of September 8, 1994 and amended as of
August 1, 1996 (the “Amended Key Employee Agreement”), which the Company and you
acknowledge is hereby terminated by mutual agreement.  You further acknowledge
that no “Change in Control,” as that term is defined in Exhibit A to the Amended
Key Employee Agreement, occurred at any

 

--------------------------------------------------------------------------------


 

time, and that you are not entitled to receive any payment or benefit under the
Amended Key Employee Agreement.  Notwithstanding any of the foregoing, however,
you acknowledge and represent that nothing in this letter agreement, as amended,
is to be construed as releasing you from your obligation to repay, or modifying
in any respect any term of, the Loan.  You represent and further acknowledge
that, as of the date you execute this letter agreement, or any amendment
thereof, you have no claims of any kind or nature against the Company and/or any
of its current or former officers, directors and/or employees arising out of or
relating to your employment with the Company.  You further agree that any
action, demand, claim or counterclaim concerning any aspect of your employment
with or separation from the Company shall be governed by the laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles. 
This letter agreement, as amended, shall be binding upon the parties and may not
be abandoned, supplemented, changed or modified in any manner, orally or
otherwise, except by an instrument in writing of concurrent or subsequent date
signed by a duly authorized representative of the parties hereto.

 

Except as specifically provided herein, all other terms of the Letter Agreement
shall remain in full force and effect.  If the terms of this amendment are
acceptable to you, please sign and return the copy of this amendment enclosed
for that purpose no later than March 15, 2005.

 

Sincerely,

 

PLC Medical Systems, Inc.

 

By:

/s/ James G. Thomasch

 

 

Title: CFO

 

The foregoing correctly sets forth the terms of my continued employment with PLC
Medical Systems, Inc.  I am not relying on any representations other than as set
out in the Letter Agreement and the amendment thereto set forth above.  I have
been given a reasonable amount of time to consider this amendment and to consult
an attorney and/or advisor of my choosing.  I have carefully read this
amendment, understand the contents herein, freely and voluntarily assent to all
of the terms and conditions hereof, and sign my name of my own free act.

 

 

/s/ Robert I. Rudko

 

Date:  March 15, 2005

 

Dr. Robert I. Rudko

 

 

--------------------------------------------------------------------------------